*74Opinion of the Court by
Judge McCandless
Affirming.
The appellants, Oscar King, Lum Jones and Henry Overton, were jointly indicted, charged with the murder of Rinda Partin. In a separate trial Lum Jones was convicted of manslaughter and awarded a new trial. Subsequently all three were tried jointly and a manslaughter verdict returned. This was also set aside in the lower court and the other two defendants werp tried jointly and a verdict of guilty of manslaughter returned, and their punishment fixed at twenty-one years in the penitentiary.
In a separate trial at the same term of court, Oscar King was by the verdict of the jury found guilty of manslaughter and his punishment fixed at twelve years in the penitentiary, from which he has appealed.
While appellant was given a separate trial, substantially the same evidence was introduced in his trial as was introduced in that of Jones and Overton and identically the same instructions were given by the court except as to the names of the parties, and the same questions of law are raised on this appeal as were raised in the appeal of the other appellants.
This court affirmed the judgment of the lower court as against those defendants in an opinion this day written by Commissioner Turner, in which there is a full discussion of all the matters involved in both appeals. Jones and Overton v. Commonwealth, 200 Ky. 65. Without reiterating the views therein expressed that opinion is now adopted as the law applying to this case.
Perceiving no error in the record, judgment is .affirmed.